AFTER a person is regularly found to be insane, and tho Judge of Probate has appointed guardians who have taken possession of his property, and returned an inventory ; in an action against the insane person the personal property of the defendant, in the hands of the guardian, is not subject to attachment.
In case’ the Sheriff, did on such process, attach the personal property, and leave it in the hands of the guardiansj he was. held not liable for not having collected the execution, issued jn the suit.
See Abatement 4. Trial.